UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. 2)* Horizon Pharma Public Limited Company (Name of Issuer) Ordinary Shares, nominal value $0.0001 per share (Title of Class of Securities) G4617B105 (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) ýRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.G4617B105 13G Page 2 of 7 Pages 1 NAMES OF REPORTING PERSONS Christoph F. Boehringer 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)¨ (b)ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Germany NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.7% 12 TYPE OF REPORTING PERSON IN CUSIP No.G4617B105 13G Page 3 of 7 Pages 1 NAMES OF REPORTING PERSONS CD-Venture GmbH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)¨ (b)ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Germany NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 1.9% 12 TYPE OF REPORTING PERSON CO CUSIP No.G4617B105 13G Page 4 of 7 Pages Item 1(a). Name of Issuer: Horizon Pharma Public Limited Company Item 1(b). Address of Issuer’s Principal Executive Offices: Adelaide Chambers Peter Street, Dublin 8 Ireland Item 2(a). Name of Person Filing: This Statement on Schedule 13G (this “Statement”) is filed by CD-Venture GmbH (“CD-Venture”) and Christoph F. Boehringer. Item 2(b). Address of Principal Business Office or, if none, Residence: Bergheimer Str. 45 69115 Heidelberg Germany Item 2(c). Citizenship: CD-Venture is a German corporation.Mr. Boehringer is a German citizen. Item 2(d). Title of Class of Securities: Ordinary Shares, nominal value $0.0001 per share (the "Ordinary Shares") Item 2(e). CUSIP Number:G4617B105 Item 3. Not applicable. Item 4. Ownership. (a) Amount Beneficially Owned as of December 31, 2014: Mr.
